Citation Nr: 0530716	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  00-20 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disability, 
to include lumbar spinal stenosis, degenerative disc disease 
at multiples levels, and spondylosis, either as directly 
related to active service or as secondary to exposure to the 
herbicide Agent Orange.  

3.  Entitlement to service connection for a stomach 
condition, as secondary to exposure to the herbicide Agent 
Orange.

4.  Entitlement to service connection for a sinus condition, 
as secondary to exposure to the herbicide Agent Orange.

5.  Entitlement to service connection for weakness in the 
legs, as secondary to exposure to the herbicide Agent Orange.

6.  Entitlement to service connection for a nervous 
condition, including generalized anxiety and depression, as 
secondary to exposure to the herbicide Agent Orange.

7.  Entitlement to service connection for a skin rash with 
scalp problems, as secondary to exposure to the herbicide 
Agent Orange.

8.  Entitlement to service connection for sleep problems, as 
secondary to the exposure to herbicide Agent Orange.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-
Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968.  Service personnel records reflect that the 
veteran served in Vietnam from August 1967 to August 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran's claim seeking entitlement to service connection 
for PTSD has been before the Board three times, previously.  
In June 2001, the Board denied the veteran's claim for 
service connection for PTSD.  The veteran appealed this 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2002, the Court granted a joint 
motion for remand, vacating the June 2001 decision and 
remanded for development under the Veterans Claims Assistance 
Act of 2000 (VCAA).

Development was therefore undertaken by development 
memorandum in August 2002, under 38 C.F.R. § 19.9(a)(2) 
(2002), which then allowed the Board to develop and consider 
additional evidence on its own.  However, in May 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated this regulation in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The case was accordingly remanded in 
August 2003 for consideration of the newly acquired evidence 
and development of any additional evidence.

Finally, the case was remanded in November 2004 for 
development pursuant to the VCAA.  The issue is now again 
before the Board for appellate consideration.

Concerning the veteran's other claims, the Board finds that 
some clarification as to the procedural history is necessary.

First, in January 2005, the veteran perfected his appeal as 
to the issue of whether new and material evidence had been 
submitted to reopen the previously denied claim for a back 
disability, as described in the statement of the case issued 
in January 2005.  The veteran indicated in Block 8 that he 
wished to have a hearing before the Board and that he would 
appear before a member of the Board (now Veterans Law Judge) 
appearing at his local RO.  In February 2005, the RO 
requested that he clarify his wishes as to a hearing.  The 
veteran responded in the same month, indicating that he 
wished to testify before a Veterans Law Judge appearing by 
Travel Board at his local RO.

Concurrently, the VA Medical Centers (VAMCs) in Alexandria, 
Louisiana and Houston, Texas scheduled the veteran for a 
medical appointments in August 2005, and gave notice by a 
letter dated in July 2005.  In August 2005, the veteran 
responded that he was scheduled for back surgery and would be 
unable to report for a hearing.  He did not ask to reschedule 
the appointment.  Because the veteran did not request to 
reschedule his hearing, and because the Board finds it may 
grant the benefit sought on appeal as to this issue, the 
Board has determined it need not remand the issue for further 
clarification concerning the veteran's wishes as to a hearing 
in this matter.  

The Board further observes that the veteran will have another 
opportunity to request a hearing during development of those 
issues that are remanded following the below decision, 
including that of service connection for a back disability.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

Second, concerning the veteran's claim to reopen the 
previously denied claim for service connection for a back 
disability, the Board notes that the RO initially denied the 
claim for service connection for a back disability in a 
December 1996 rating decision.  In December 1999, the veteran 
attempted to reopen this claim with the submission of private 
medical evidence, namely an evaluation report proffered by 
his private treating physician, William F. Foster, Jr., M.D., 
dated in November 1999.  Subsequently, the veteran filed 
additional medical evidence and an undated claim for service 
connection for PTSD, nervousness, the residuals of exposure 
to the herbicide Agent Orange, disabilities of the back and 
spine, stomach pains, degeneration of the spine with 
spondylosis, and birth defects with which his daughter was 
born, as the result of exposure to the herbicide Agent 
Orange.

Accordingly, the RO issued a rating decision in June 2000 
denying entitlement to service connection for PTSD; lumbar 
spinal stenosis and degenerative disc disease at multiple 
levels; spondylosis disease, stomach problems, sinus 
problems, and weakness in the legs as a result of exposure to 
the herbicide Agent Orange; a nervous condition described as 
generalized anxiety and depression; and a skin rash with 
scalp problems, and sleep problems as a result of exposure to 
the herbicide Agent Orange.

As noted above, the veteran appealed the denial of service 
connection for PTSD to the Board and, ultimately, to the 
Court.

However, concerning the other issues that were the subject of 
the June 2000 rating decision, the Board notes that the 
veteran's representative submitted a notice of disagreement 
in February 2001, explicitly requesting the reopening and 
readjudication under VCAA of the claims for service 
connection for lumbar spinal stenosis, degenerative disc 
disease at multiple levels; spondylosis disease, stomach 
problems, sinus problems, weakness in legs as a result of 
herbicide exposure; and a nervous condition (generalized 
anxiety disorder and depression), rash on skin with scalp 
problems and sleep problems as a result of herbicide 
exposure.  

The Board finds that this document serves as an effective 
notice of disagreement as to these issues, as will be 
discussed in the remand following this decision.  However, 
concerning the issue of new and material evidence to reopen 
the previously denied claim for service connection for a back 
disability, the Board finds that this February 2001 notice of 
disagreement to the June 2000 rating decision confers the 
Board's jurisdiction as to this issue, rather than the 
October 2004 notice of disagreement filed in response to the 
RO's September 2004 rating decision.  In addition, the 
veteran's substantive appeal, submitted in January 2005 in 
response to the statement of the case, issued in January 
2005, timely perfects the veteran's appeal as to this issue.  
Thus, the Board finds that the last final decision denying 
service connection for a back disability in this case is that 
unappealed RO decision dated in December 1996.

The issue of the veteran's daughter's congenital foot 
deformities, which the veteran claims are the result of his 
exposure to the herbicide Agent Orange, is referred to the RO 
for appropriate action.

The issues of service connection for a back disability, to 
include lumbar spinal stenosis, degenerative disc disease at 
multiples levels, and spondylosis, either as directly related 
to active service or as secondary to exposure to the 
herbicide Agent Orange; and whether new and material evidence 
has been submitted to reopen the previously denied claims for 
a stomach condition, a sinus condition, weakness in the legs, 
a nervous condition, including generalized anxiety and 
depression, a skin rash with scalp problems, and sleep 
problems, as secondary to the exposure to the herbicide Agent 
Orange are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claims addressed in this decision.

2.  The medical evidence shows that the veteran has been 
diagnosed with PTSD which is medically attributed to 
stressors he experienced during his active service in 
Vietnam.

3.  Although the veteran did not participate in combat, 
historical review of the places in which the units to which 
the veteran was assigned were located reveals sufficient 
evidence to corroborate the averred stressors. 

4.  In a December 1996 rating decision, the RO denied 
entitlement to service connection for a back disability, 
including as secondary to exposure to the herbicide Agent 
Orange.

5.  The additional evidence received since the December 1996 
rating decision bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for entitlement to service connection for 
a back disability.




CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 5102, 5103 and 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

2.  Evidence received to reopen the claim of entitlement to 
service connection for a back disability, including as 
secondary to exposure to the herbicide Agent Orange, is new 
and material, and the claim for service connection for a back 
disability is reopened.  38 U.S.C.A. §§ 5100 et. seq., 5108 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.16(a) (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There was a significant change in the law during the pendency 
of the veteran's claim.  On November 9, 2000, the President 
signed into law the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

The Board notes that VCAA notice was provided to the veteran 
concerning his claim for service connection for PTSD by 
letter dated in December 2004, pursuant to a Board remand for 
such notice dated in November 2004.  In addition, VCAA notice 
was provided to the veteran concerning new and material 
evidence to reopen the previously denied claim for service 
connection for a back disability in April 2004.

Nevertheless, the Board observes that the veteran is in 
receipt of disability benefits from Social Security 
Administration (SSA) and participated in VA vocational 
rehabilitation.  In addition, private medical records show 
that the veteran was hospitalized in 1980.  Moreover, these 
records show that he sustained at least two post-service 
work-related injuries, one involving exposure to chemicals.  
The latter incident, occurring in 1994, provided the basis 
for one private treating physician's diagnosis of PTSD.  
These records are not present before the Board.  However, 
upon careful review of the evidence of record, the Board 
finds it is not necessary to remand in order to obtain them.

The Board is granting the veteran's claims for service 
connection for PTSD and to reopen the previously denied claim 
for service connection for a back disability.  Hence, with 
respect to these issues, to the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with these issues given the 
favorable nature of the Board's decision with regard to the 
issues of entitlement to service connection for PTSD and to 
reopen the previously denied claim for service connection for 
a back disability, to include lumbar spinal stenosis, 
degenerative disc disease at multiples levels, and 
spondylosis, either as directly related to active service or 
as secondary to exposure to the herbicide Agent Orange.

As no additional evidence is required to make a determination 
as to these issues, and, hence, any failure to comply with 
VCAA requirements as to these issues would not be prejudicial 
to the veteran.  Hence, the Board thus finds that the Agency 
of Original Jurisdiction (AOJ) has substantially satisfied 
the duties to notify and assist, as required by VCAA.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993)

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2004); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

In the present case, private and VA treatment records show 
that the veteran has been diagnosed with an array of 
psychiatric disorders, including schizoaffective disorder, 
anxiety, PTSD symptoms, and PTSD since 1995.  These symptoms 
have been ascribed both to post-service work-related 
injuries, including chemical exposure in 1994, and to his 
experiences during service in Vietnam, including exposure to 
wounded and dead soldiers, processing of paperwork for 
casualties, and mortar and bombing attacks against the bases 
on which he was stationed.  Private medical records show a 
diagnosis of peptic ulcer disease in 1974 with continuing 
gastrointestinal complains, and of complaints of tension in 
at work in 1980, but no opinions attributing these symptoms 
to the veteran's active service or incidents thereof, 
including symptoms normally associated with PTSD.

The earliest indication in the medical evidence of a finding 
of PTSD symptoms is a letter from the veteran's private 
treating health care provider, Will Radford, M.S.W., dated in 
March 1995.  The letter notes that the veteran was first 
treated in September 1994 for complaints of anxiety, fears, 
and resentments related to ongoing civilian employment 
problems.  The social worker reported the veteran had been in 
a serious accident in February 1994 in which he was gassed 
with phosgene and hurt his back.  Over a six month period of 
time, he saw the veteran five times for treatment.  The 
veteran reported symptoms including anxiety, depression, 
sudden anger flashes, and flashbacks and dreams of the 
accident.  Radford noted that the veteran reported onset of 
these symptoms beginning with his accident.

In October, 1999, Radford provided further information.  
Explaining that the veteran underwent a clinical test in 
September 1994, the Millon Clinical Multiaxial Inventory II, 
the social worker reported that the veteran's scores then 
indicated findings of schizoid, anxiety, and dysthymia.  
Radford referred the veteran to another physician for 
treatment of PTSD symptoms.  In 1995, the veteran reported 
experiencing extreme mood sings.  From March 1995 to August 
1999 Radford neither saw nor treated the veteran.  In 
September 1999, Radford administered the Minnesota Multiaxial 
Personality Inventory II and found that the clinical results 
obtained indicated findings of extreme anxiety and 
depression, as well as poor socialization skills.

In April and May 2000, the veteran's private treating 
physician, William F. Foster, Jr., M.D., provided statements 
reflecting diagnoses of, among other physical disabilities, 
PTSD.  He offered the following opinion as to the cause of 
the veteran's PTSD:

[The veteran] is a bundle of nerves and 
has been diagnosed as posttraumatic 
stress disorder secondary to severe 
Vietnam experience as a result of 
probably being dosed by agent orange.

In May 2000, Radford provided an additional statement in 
which he diagnosed the veteran with general anxiety disorder, 
panic attacks and depression.  Noting the veteran's health 
has deteriorated over the years, causing the veteran's 
anxiety and depression to persist, the social worker further 
opined:

I believe [the veteran] has also suffered 
from Post-Traumatic Stress disorder from 
a chemical accident he was exposed to on 
the job in 1994.

In April 2000, the veteran underwent VA examination for 
exposure to Agent Orange.  At this time, the records show, 
the veteran reported being in Vietnam from 1967 to 1968, and 
that he was exposed in areas where the herbicide was sprayed.  
The examiner diagnosed PTSD by diagnosis of private 
physician, among other conditions.

Thereafter, VA treatment records show complaints of and 
treatment for such symptoms as nightmares, hearing voices, 
being jumpy and restless, having problems with anger and a 
short temper, intolerance for crowded areas, flashbacks, 
intrusive thoughts, and auditory hallucinations.  The veteran 
described the content of his dreams as involving being chased 
through the jungle with a person holding a knife, and the 
sound of explosions.  He described his auditory 
hallucinations as involving the sounds of explosions and the 
voices of soldiers who were lost in Vietnam.  They tell him 
not to go into the artillery fire, or to come back because 
they need him.  These records show the veteran has been 
objectively observed to present with manifestations including 
anxiety, euthymia, depression, flattened affect, logical and 
goal-directed thoughts, and psychotic symptoms controlled 
with prescribed medications.

While these records initially diagnosed anxiety disorder, not 
otherwise specified and PTSD as due to combat experiences in 
August and October 2000, the diagnoses and etiology were 
later re-considered and revised.  In April 2001, he was 
examined by Robert O. Robinson, M.D., D.O., and Psychiatrist, 
who diagnosed PTSD in AXIS I and identified in AXIS IV 
unemployment and other social issues.  The physician 
indicated the veteran manifested all of the symptoms of PTSD 
and that he was experiencing auditory hallucinations 
described as Vietnamese talking and explosions.  In August 
2001 the veteran was again evaluated in psychiatry, and at 
this time was diagnosed with schizoaffective disorder, mixed 
type, rule out PTSD in AXIS I.  AXIS IV identified multiple 
medical problems.  The diagnosis was made by Daniel M. 
Escalona, M.D.

In September 2002, he was seen by Malcolm O. Young, Ph.D., 
Staff Psychologist, who noted that the veteran reported PTSD 
symptoms but observed that the veteran worked in personnel 
records and did not appear to be in any really traumatic 
circumstances.  The veteran reported second-hand experiences 
related by other veterans who were in combat, but he did 
report seeing a lot of bodies carried in from the field in 
body bags.  Because of uncertainty over whether the veteran's 
reported stressor could support a diagnosis of PTSD, Dr. 
Young scheduled further evaluation and indicated that 
malingering may be of concern.

Accordingly, in October 2002 the veteran was seen by L. 
Dennis Weldon, M.D. and Psychiatrist.  The physician 
referenced the veteran's previous treatment records and noted 
that the veteran was apparently not a combat veteran, 
although he was receiving treatment for PTSD symptoms.

The veteran reported nightmares, hearing voices, and being 
withdrawn; nervousness and flashbacks; being jumpy; and 
depression and problems at work.  He reported being scared 
and frightened at night, and that his wife would wake him 
from his nightmares.  He described the voices as saying they 
don't want to go back into artillery fire and telling him not 
to go back, but also telling him to get his gear on and his 
rifle and come back.  He stated he felt he was being chased 
by someone with a knife.  He reported being in the Army and 
serving in Vietnam from 1967 to 1968.  He stated that his 
military occupational specialty (MOS) was in records.  He 
said, however, that they had to maintain combat readiness, 
and experienced artillery fire all the time.  They lived in 
field conditions.  There were dead bodies and people running 
from the combat zone and he heard all sorts of things.  He 
had to make entries on the dead people in the records.  He 
reported his work was very stressful and that they worked 
long hours.

Dr. Weldon stated that the veteran's wife sent a note 
attesting to the veteran's problems with nightmares and other 
problems for many years over their 23-year marriage.  The 
physician observed the veteran to present as obviously mildly 
agitated, depressed, and quite anxious.  The veteran was 
observed to appear to hear voices in the examining room and 
to respond to them.  The physician described the veteran as 
totally preoccupied with his stresses and fear.  His thinking 
was found to be obsessive, but cognition was grossly intact.  
Dr. Weldon diagnosed schizoaffective disorder, depression, 
and PTSD in AXIS I and, in AXIS IV, stress and the veteran's 
13-month tour in Vietnam.

In summary, the physician noted that the veteran was actively 
hallucinating and was very distressed by this.  He 
recommended PTSD group therapy and inpatient care, with 
increases in prescribed medications, including medication for 
anxiety, and again opined:

It would appear to me that [the veteran] 
indeed is having a severe problem with 
PTSD and that it is related to his 
experiences in Viet Nam.

VA treatment records further show that the veteran underwent 
additional evaluation and psychological testing in December 
2002 by David C. Daniel, Jr., Ph.D. and Clinical 
Psychologist, who diagnosed schizoaffective disorder and 
PTSD.  Concurring, Raul Alberto Reichard, Doctor, entered a 
subsequent diagnosis of PTSD in AXIS I but deferred the other 
axes.

In August 2003, the records reflect an opinion by a staff 
neurologist that it is not certain that the veteran actually 
has PTSD, although he presented as definitely neurotic.  
Follow up was again scheduled.  In December 2003, he was seen 
in psychiatry by Richard W. Senyszyn, M.D.  In evaluating the 
veteran, the physician indicated that he had reviewed the 
veteran's treatment record, including the findings made by 
Dr. Weldon, the note proffered by the veteran's wife, and 
that the veteran was indirectly involved with death.

The veteran reported continuing complaints of hearing voices 
daily asking him to come back.  Nightmares still occurred, 
but less frequently.  He stated he remains withdrawn from 
others.  He reported that although he was not directly in 
combat, he was still under a lot of stress.  He could not 
sleep due to artillery fire and he recalled seeing bodies 
being loaded on a plane.  The physician observed the veteran 
to be alert, cooperative and in no acute distress.  He was 
oriented times three and his memory was found to be intact.  
Affect was restricted, though, and mood was mildly depressed.  
Speech was at normal rate and tone, and thoughts were logical 
and goal directed with no loose associations.  Psychosis was 
found to be present.  Dr. Senyszyn diagnosed schizoaffective 
disorder, depression, and PTSD in AXIS I with stress and 13 
month tour in Vietnam in AXIS IV.

Dr. Senyszyn confirmed AXIS I and AXIS IV findings in January 
and December 2004.  Moreover, in April 2004, Dr. Young 
concurred in the diagnosis of PTSD and depression, adding 
pain disorder.

The Board is cognizant of the private opinion proffered by 
Radford explaining that the post-service work related injury 
with exposure to gas is the origin of the veteran's PTSD.  
However, even assuming, without finding, that such a finding 
is necessarily inconsistent with a finding that the veteran 
also suffers from PTSD attributed to his Vietnam experiences, 
the Board notes that Radford's qualifications as an M.S.W., 
and the short period of time he treated the veteran in 
comparison to the VA health care providers, make Radford's 
opinion of far less probative strength than that of Drs. 
Weldon, Senyszyn, and Young.  Moreover, Radford's opinion is 
at odds with that of the veteran's other private, treating 
physician, Dr. Foster, who opined that the veteran's PTSD was 
the result of Vietnam experiences the physician described as 
severe, including probable exposure to Agent Orange.

In the present case, the Board finds that private and VA 
treatment records establish that the veteran is diagnosed 
with PTSD.  The Board further finds that VA treatment 
records, particularly those involving the extensive 
evaluation and re-evaluation by Drs. Weldon and Senyszyn, 
establish that the veteran is diagnosed with PTSD that is the 
result of stressors he experienced while on active duty in 
Vietnam.  See Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998).

The Board now turns to the question of verification of the 
veteran's averred stressors.

The veteran avers that he suffers from PTSD as a result of 
stressors he experienced while on active duty in Vietnam.  
Specifically, he reported in stressor statements provided to 
the RO that he served as a personnelman, and that he handled 
the 201 files for the enlisted men at Cam Rahn Bay.  He 
stated he was stationed there during the Tet Offensive, which 
he dated in January 1967.  He reported seeing many wounded 
soldiers, much depression in the support unit and the 
manifestation of racial prejudice.  The stated that the unit 
was required to maintain combat readiness and that work 
details were required after long hours working in records.  
The living conditions were, he reported, primitive, which he 
found difficult.  He reported witnessing others go crazy from 
the workload and the exposure to constant bombing, screaming, 
and hollering from across the bay that would keep everyone up 
all night, as well as the dismal conditions.  He further 
noted that chemicals were sprayed everywhere, and released 
from planes but he did not realize then that it was Agent 
Orange.  He identified his units of assignment as the 
replacement company at Bien Hoa, where he also saw wounded 
soldiers and listened to them talk about their experiences; 
and the personnel company, USAG PerRecCompany, 54th Gen Sup 
Gp, at Cam Rahn Bay.  In approximately June 1968, he stated, 
he was transferred to Da Nhang.

Service personnel records show that the veteran was assigned 
to the 518th AG Pers Svc. Co., from August 1967 through June 
1968, when he was assigned to the 54th Gen Sup Gp from June 
to August 1968.  His MOS was 71H30, personnel management 
specialist.  He worked in Vietnam as a personnel records 
specialist, or 71H20.  In June 1968, his MOS is listed as 
company clerk.  Under the section, "campaigns" in his 201 
file, the veteran is listed as having participated in "VN 
Counter Offensive Phase III."

Stressors gleaned from VA treatment records concur, including 
indirect exposure to artillery and death, with exposure to 
sounds of same, seeing the wounded and dead, and entering the 
data of the dead and wounded into the soldiers' service 
personnel records. 

Several requests for research results from the U.S. Army 
Center for Research of Unit Records (USASCRUR) returned no 
findings.  In July 2003 and subsequently, USASCRUR responded 
that more precise information was needed from the veteran to 
allow for an accurate search, even though documents were 
provided-including the veteran's 201 file, separation 
documents, and stressor statements-by the RO to facilitate 
the search.  The Board notes that dates could have been 
gleaned from the veteran's service personnel records.  
Moreover, the time period the veteran described as most 
difficult, during the Tet Offensive, is well known.  Yet, no 
search for unit histories for that discreet period of time 
was conducted.

The Vietnam Order of Battle:  a Complete Illustrated 
Reference to U.S. Army Combat and Support Forces in Vietnam 
1961-1973 (Order of Battle), by Shelby L. Stanton (1981, pp. 
195 and 197-198) shows that the 518th AG Personnel Services 
Company was stationed at Cam Ranh Bay from October 1966 
through March 1973.  The 54th General Support Group was 
stationed at Nha Trang from November 1966 to October 1969, 
when it moved to Cam Ranh Bay.  The 90th Replacement 
Battalion, which received and processed replacement personnel 
arriving for duty in country was located at Long Binh from 
August 1965 to March 1973.  The 22nd Replacement Battalion, 
located at Cam Ranh Bay, supervised personnel management for 
troop units.

The Board observes that the Tet Offensive began in January 
1968, and continued through February 1968.  In addition, an 
internet research reflects that the counteroffensive 
identified in the veteran's service personnel records is an 
official campaign of the war in Vietnam, identified as the 
"Vietnamese Counter-offensive Phase III (01 June 1967 - 29 
January 1968) and would, therefore, include the Tet 
Offensive.  

The Board will concentrate on the veteran's averred stressors 
during the time of the Tet Offensive, from January through 
February 1968, when he was assigned to the 518th AG unit on 
Cam Ranh Bay and when, according to his statement, events 
were most stressful.  Concentrating on this time period will 
also avoid the veteran's own apparent confusion in dates and 
some places.  

The veteran averred that he saw many wounded and dead bodies, 
and that he had to process their records.  He further stated 
that the sound of artillery and the state of having to be in 
constant combat readiness further stressed him, leaving him 
in a state of fear and unable to sleep.

Internet research shows that the first attack in the Tet 
Offensive began on 21 January at Khe Sanh.  During this 
engagement, North Vietnamese and Viet Cong soldiers 
infiltrated into South Vietnam to occupy most of the cities.  
By the end of January, troops and commandos attacked 
virtually every major town and city in South Vietnam, as well 
as most of the important American bases and airfields. 

Almost everywhere the attacks came as a 
total surprise.  Vast areas of Saigon and 
Hue suddenly found themselves 
"liberated" and parades of gun-waving 
NVA/VC marched through the streets 
proclaiming the revolution while their 
grimmer-minded comrades rounded up 
prepared lists of collaborators and 
government sympathizers for show trials 
and quick executions.

Tet resulted in over 4,300 American and Republic of Vietnam 
killed in action, 16,000 wounded, and over 1,000 missing.  
The enemy suffered 45,000 dead and 7,000 captured.

A declassified intelligence report for the month ending 31 
January 1968 found online shows:  

The countrywide pattern of mortar 
attacks, in many cases followed by ground 
assaults against the provincial capitals 
and major district towns, in addition to 
large-scale attacks on key allied 
military installations and positions, 
required a great deal of planning and 
coordination.  It is also evident that 
North Vietnamese main force units were 
heavily engaged in many of the assaults, 
and worked closely with local Viet Cong 
units.  

Cam Ranh Bay, online research reveals, suffered little in the 
way of direct assault during the 1968 Tet period.  However, 
these records do show that on 31 January, a North Vietnamese 
Army frogman trained in demolition was captured in the 
harbor.  His mission had been to sabotage friendly vessels, 
and a Norwegian tanker was damaged by explosion.  Civilian 
authorities placed Cam Rahn Bay under strict curfew and 
limited water traffic.  Numerous frogmen sightings were made 
nonetheless, and elements of the 97th Military Police 
Battalion searched for infiltrators.

Nha Trang and its surrounding installations, however, were 
the subject of mortar attacks.  A ground attack following and 
a large, two-battalion sized enemy force entered the city.  
Street fighting was heavy.  Control was not re-established 
until 7 February.  The enemy force destroyed the sector 
headquarters and captured the province headquarters and radio 
station, leaving 70 dead.  Nha Trang is located on the map 
north along the coastline from Cam Ranh Bay by less than 50 
kilometers.  

Online investigation of memorial affairs activities in 
Vietnam reveals that both Cam Ranh Bay and Nha Trang served 
as a collection point for the remains of soldiers killed in 
action.  The process of removing remains involved swift 
evacuation from the battlefield by helicopter and delivery to 
a collection point, within hours after death.  Remains were 
processed at the collection point and refrigerated, to be 
evacuated within 24 hours by aircraft to one of the in-
country mortuaries-usually within two days.  Cam Ranh Bay is 
shown to have refrigeration capabilities for storing 10 
remains; Nha Trang, 15.  

In "Air Force Medics in Peace and War," an article written 
by Stewart M. Powell and published in Air Force:  Journal of 
the Air Force Association (Vol. 83, No. 01, January 2000) it 
is shown that long range air-evacuation operations were 
carried out by the U.S. Air Force from Cam Ranh Bay airfield.  
The 1sth U.S. Air Force Hospital at Cam Ranh Bay is reported 
to have become the largest in-country Air Force medical 
facility, with 475 operating beds and a 100-bed casualty 
staging facility.  Wounded were flown to Clark Air Force 
Base, Philippines, Yokota and Tachikawa Air Bases, Japan.  In 
addition, Military Airlift Command carried out patient 
movements to the U.S. using ordinary airplanes equipped with 
litters and staffed by medical personnel from the base.

The Board notes that service personnel records establish that 
the veteran was assigned to the 518th AG Personnel Services 
Company during the Tet Offensive.  The Order of Battle, supra 
at 198, establishes that this unit was stationed at Cam Ranh 
Bay at this time.  While the base may not have been the 
subject of direct assault to the degree that other cities and 
installations were in South Vietnam, it is clear that Cam 
Ranh Bay served as a destination for the wounded and the dead 
throughout the war, including during this time.  It is also 
clear from the records that South Vietnam was under a 
carefully planned, staged, and all-out assault during this 
time frame-some of these cities and installations 
geographically close to the base, certainly close enough for 
the sound of artillery and mortars to be heard.  It is not 
outside the realm of probability that the veteran and the 
rest of his unit were kept on alert and faced the very real 
possibility of having to relieve their fellow soldiers across 
the bay.  Reinforcing the horrors they would face, were the 
steady stream of wounded and dead to the medical facilities 
on the base, the constant departure and arrival of medevac 
flights, and the need to make entries into the service 
personnel records, over which the veteran presided.

The Board notes that the RO has adjudicated the claim as one 
involving combat.  It is also apparent from two entries in 
the medical record that the medical personnel thought that 
the veteran indicated he was a combat veteran.  But it is not 
apparent from any of the veteran's statements that he claimed 
to have participated in combat against the enemy.  He has 
indicated that he was exposed indirectly to combat, but that 
he saw for himself the wounded, heard their stories, saw the 
bodies of the dead, and dealt with their records.

The Board notes that the veteran underwent considerable 
evaluation, examination and re-evaluation and re-examination 
in the course of his treatment by VA health care providers, 
and that there was sufficient doubt as to whether or not the 
veteran was properly diagnosed with PTSD, and that, if he did 
manifest PTSD, if the stressors arising from his active 
service were sufficient to have been the cause.  
Notwithstanding, the medical evidence of record demonstrates 
that further examination and evaluation ultimately resulted 
in a diagnoses of PTSD, albeit with other psychiatric 
conditions, namely schizoaffective disorder and depression, 
that was found to be the result of non-combat stressors 
experienced on active service in Vietnam.  These diagnoses 
were arrived at by Dr. Weldon, an M.D. and Psychiatrist, and 
was confirmed by Dr. Daniel, Jr., a Ph.D. and Clinical 
Psychologist, and Dr. Senyszyn, an M.D.  The Staff 
Psychologist, Dr. Young, concurred.

As the veteran's VA treating medical professional-who have 
the requisite professional expertise and qualifications-have 
found the veteran's stressors sufficient, and as the 
information upon which these diagnoses and opinion have been 
made is corroborated by the service medical and personnel 
evidence of record, the Board finds no need to further 
question these findings.  See Cohen, supra.

Given the time period during which the veteran was assigned 
to the 518th AG and 54th General Support units, the 
corroboration of his averred stressors as found in service 
medical and personnel records and in online research the 
Board finds that sufficient evidence exists to verify the 
veteran's stressors.  See Cohen, supra; see also Pentecost v. 
Principi, 16 Vet. App. 124 (2002); 38 C.F.R. § 3.102.

As an aside, the Board further notes that the veteran's other 
unit of assignment, the 54th General Supply Group, was 
stationed at Nha Trang, which was subject to mortar and enemy 
infiltration.  In addition, the veteran indicated he was 
initially stationed at Bien Hoa when he arrived in Vietnam.  
It would appear that he was actually at Long Binh, which is 
supported by research indicating that the 90th Replacement 
Battalion handled incoming replacement personnel who were 
being sent on to in country assignments (as opposed to troop 
units).  Online research unearthed an article, "93rd Evac 
Hospital Treats War Casualties Minutes From Battle."  The 
byline is "Long Bien" and the location is described as near 
Bien Hoa.  The article describes the hospital as the biggest 
and busiest battlefield hospital in the war, treating 
"[t]roops from the 173rd Airborne Brigade, the 1st Infantry 
Division, most III Corps dispensaries and even patients from 
the Naval Hospital in Saigon."  Finally, online research 
reveals a reference to race riots in the depots at Cam Ranh 
Bay prior to October 1969.

The Board points out that the veteran's reported history, in 
general, is supported by the historical events as they 
occurred.  The chances that he witnessed wounded personnel in 
Long Binh, and was exposed to dead and wounded soldiers and 
incidents of combat, however direct or indirect, at Nha 
Trang, is highly probable.  Furthermore, it appears that the 
veteran's claims of racial tension are at least credible.

After review of the evidence the Board finds that service 
personnel records and the historical information concerning 
the veteran's unit found online establish that the 518th AG 
Personnel Services Company was stationed on Cam Ranh Bay 
during the time of the Tet Offensive.  Moreover, the Board 
notes that the veteran's service personnel records show that 
he participated in the Vietnam Counter Offensive Phase III.  
As his stressors are consistent with service as a 
personnelman in a combat service support unit position in the 
area of operations during a time of war, and as his stressors 
are corroborated by online research into mortuary, medical 
service, and medical evacuation histories of Cam Ranh Bay, in 
addition to online research into civil affairs, as well as 
actual military events to include active combat-enemy 
mortaring and enemy and defensive artillery within 50 
kilometers of the base, enemy infiltration of the harbor-at 
the time, the Board finds that the evidence provides adequate 
verification of the veteran's stressors. 

Accordingly, after careful review of all the evidence of 
record, the Board finds that the veteran manifests PTSD that 
is the result of stressors he experienced while on active 
service in Vietnam.  The Board therefore concludes that 
service connection for PTSD is appropriate.

III.  New and Material

As above noted, the VCAA was signed into law during the 
pendency of the veteran's appeal.  This law redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claim for service 
connection for a back disability was received prior to that 
date (in December 1999), those regulatory provisions do not 
apply.

Concerning the claim for entitlement to service connection 
for a back disability, including as secondary to exposure to 
the herbicide Agent Orange, the RO denied the veteran's claim 
for a back disability in a December 1996 rating decision.  Of 
record at the time of this decision were service medical 
records and private medication records documenting treatment 
for the veteran's daughter, who was born with deformities of 
the feet.  In arriving at its decision, the RO noted that 
service medical records did not show complaints of or 
treatment for the claimed back condition.  There were no 
private or VA medical records of record at the time of the 
December 1996 decision documenting complaints of or treatment 
for a back condition.  No VA examination report was of 
record.  In short, there was no evidence that the veteran had 
been diagnosed with a back disability.

Hence, without medical evidence establishing that the veteran 
had been diagnosed with a back disability that was found to 
be the causal result of his active service, or to have had 
its onset during or within one year following separation from 
active service, service connection for a back disability 
could not be granted, including as a result of exposure to 
the herbicide Agent Orange.

The veteran was notified of that decision and of his 
appellate rights later in December 1996; however, he did not 
appeal that decision.     

Prior unappealed rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).

When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the appellant's claim to reopen 
the previously denied decision was received in December 1999.

In the instant case, the Board finds that evidence submitted 
since the December 1996 rating decision provides a sufficient 
basis to reopen the previously denied claim.

In reference to the request to reopen the previously denied 
claim of service connection for a back disability, including 
as secondary to exposure to the herbicide Agent Orange, of 
significance are the private treatment records submitted by 
the veteran and dated in 1999.  In pertinent part, the 
results of computed tomography (CT) scan conducted in April 
1999 reveals spondylosis at L2-L3, L3-L4, disc protrusion at 
L3-L4 on the left, and generalized disc bulge at L4-L5.  
Results of magnetic resonance imaging (MRI) conducted in May 
1999 evidence diffuse annular disc bulging at L2-L3, L3-L4, 
and L4-L5 with ligamentous and facet hypertrophy causing 
minimal central canal narrowing, more pronounced at L3-L4.  
In addition, June and November 1999 statements proffered by 
the veteran's private treating physician, William F. Foster, 
M.D., shows that the veteran has a 27-year history of 
progressive low back pain with what appears to be a history 
of multiple work-related injuries, muscle pulls, and strains 
that have caused an increase in symptoms.  Dr. Foster 
diagnosed lumbar spinal stenosis with severe degenerative 
disk disease, multiple levels.  A statement submitted in July 
1999 by a private treating physical therapist, Donald Hanks, 
P.T., further notes treatment for bilateral lumbar 
paraspinals with extreme hypersensitivity at right AB2L and 
posterior 4 and 5 of the lumbar spine with decreased range of 
lumbar spine motion and the lumbar spine still in lordosis.  

Subsequently, the veteran submitted additional private 
medical records which reflect clinical findings in the 
cervical spine, dated in March 2000, and findings of 
limitation to motion in the lumbar spine with muscle spasm in 
April 2000.  In addition, the March 1995 letter proffered by 
Mr. Radford documents a work-related injury in February 1994 
with exposure to phosgene and injury to the back, and 
treatment records submitted from the Family Medical Center 
from 1974 to 1994 document a fall in 1981 and mild spasm in 
the lumbar spine associated with heavy pulling and lifting on 
the job in 1988.

Finally, VA treatment records reflect findings of narrow 
right sided L4-L5 neural foramina with facet hypertrophy 
bilaterally at L4-L5, L4-L5 disc protrusion, and an old L1 
anterior vertebral body wedge fracture without significant 
vertebral body height loss by MRI as recently as October 
2003.

This evidence demonstrates that the veteran is now diagnosed 
with a back disability.  

This medical evidence was not in the record at the time of 
the December 1996 rating decision.  This evidence reflects 
that the veteran now exhibits a back disability.  As such, 
this evidence is significant enough that it must be 
considered in order to fairly decide the merits of the claim.

Thus, the Board finds that evidence submitted since the 
December 1996 rating decision provides a basis to reopen this 
claim.  Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for a back disability, to include lumbar spinal 
stenosis, degenerative disc disease at multiples levels, and 
spondylosis, either as directly related to active service or 
as secondary to exposure to the herbicide Agent Orange.  


ORDER

Service connection for PTSD is granted.

New and material evidence having been received, the claim for 
a back disability, to include lumbar spinal stenosis, 
degenerative disc disease at multiples levels, and 
spondylosis, either as directly related to active service or 
as secondary to exposure to the herbicide Agent Orange is 
reopened.  To this extent only, the claim is granted.




REMAND

As above noted, the claim for service connection for a back 
disability has been reopened, and the claim now before the 
Board is for service connection of a back disability, to 
include lumbar spinal stenosis, degenerative disc disease at 
multiples levels, and spondylosis, either as directly related 
to active service or as secondary to exposure to the 
herbicide Agent Orange.

The Board has reviewed the record and finds that additional 
development is necessary prior to the completion of appellate 
action.  Namely, the Board notes that the veteran has not 
been proffered a VA examination to determine the nature, 
extent, and etiology of his manifested back disabilities.  
Moreover, as noted above, the evidence of record establishes 
that the veteran is in receipt of disability benefits from 
SSA, and that he has participated in VA vocational 
rehabilitation.  Furthermore, private medical records 
associated with the claims file show that he sustained at 
least two post-service, work-related injuries.  Private 
medical records, as delineated, above, reflect injury to the 
veteran's back in 1988 and February 1994, with a fall in 
1981.  SSA records must be obtained, and the Board finds that 
another attempt must be made to obtain indicated private 
medical records.

For these reasons, the Board finds that it would also be 
helpful to accord the veteran VA examinations to determine 
the nature, extent, and etiology of his claimed back 
disability, with review of the claims file in consideration 
of the medical evidence of record.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).

In addition, as noted above, the veteran's representative 
submitted an effective notice of disagreement to the denial 
service connection for stomach problems, sinus problems, 
weakness in the legs, a nervous condition, a skin rash and 
scalp problems, and sleeping problems, as a result of 
exposure to the herbicide Agent Orange.

The RO issued a rating decision in June 2000, in which it 
denied service connection for, among other things, stomach 
problems, sinus problems, weakness in the legs, a nervous 
condition (generalized anxiety and depression), a skin rash 
and scalp problems, and sleeping problems, as a result of 
exposure to the herbicide Agent Orange.  The veteran's 
representative filed a notice of disagreement with this 
decision in February 2001.  Yet the RO has not had an 
opportunity to issue a statement of the case.

The U.S. Court of Appeals for Veterans Claims (Court) has 
directed that where an appellant has submitted a timely 
notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  In this regard, the appellant has not been 
provided a statement of the case regarding the issue of 
service connection for a stomach condition, a sinus 
condition, weakness in the legs, a nervous condition, 
including generalized anxiety and depression, a skin rash 
with scalp problems, and sleep problems, as secondary to the 
exposure to the herbicide Agent Orange.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with her claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify the VA and non-VA health 
care providers who have treated him for 
his claimed back disabilities since his 
discharge from active service in 1968, 
including the hospitalization in the 
1980s, if pertinent..  In particular, 
please request that the veteran identify 
the hospital where he was treated in the 
1980s.

Please explain to the veteran that we 
realize we have asked for this 
information before, but that we need him 
to clarify his statement on VA Forms 21-
4142, "Authorization and Consent to 
Release Information to the Department of 
Veterans Affairs" submitted in January 
2003.  On these forms, he identified 
certain physicians and health care 
establishments but did not provide 
completed addresses, such as for Dr. Wolz 
of the Center for Neurosurgical and Spine 
Disorders; and Drs. Hoeg, Kenneth Harper, 
Eddie Thomas, Kevin Barry, Timothy Baker, 
Josh Stein, and Heggeness.  In addition, 
a statement by Mr. Hanks, P.T. is of 
record.  Mr. Hanks is associated with 
Team Therapy Rehabilitation Services, but 
an address is not reflected on the 
letterhead.

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request any and all 
treatment records for treatment accorded 
him for his claimed back disabilities 
from Dr. Foster, P. Kane, M.D., and Dr. 
Sylvia Boyer, in Lake Charles, Louisiana, 
Dr. Garcia in Beaumont, Texas; the Family 
Medical Center and Lake Charles 
Neurosurgical Clinic, in Lake Charles, 
Louisiana, the Beaumont Outpatient Clinic 
in Beaumont, Texas, and the Louisiana 
Community Base Clinic in Jennings, 
Louisiana; physicians associated with 
Olin Chemical Plant/Arco Lydell in Lake 
Charles, Louisiana (the veteran 
identified physicians Drs. Hursey and 
Guilbeau).  In addition, the RO should 
request all treatment records from the 
VAMC in Alexandria, Louisiana, Houston, 
Texas, and any other VAMC the veteran may 
identify, from 1968 to the present-that 
are not already of record.

3.  The RO should ask the veteran if he 
was medically retired from his place of 
employment and, if so, the RO should 
request copies of the relevant documents 
used in finding the veteran eligible for 
disability retirement from employment, 
and any and all medical documentation 
used in arriving at that determination.

4.  The RO should ask SSA to furnish 
copies of the determination finding the 
veteran disabled, and any and all medical 
evidence used in arriving at that 
determination.

5.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

6.  Following completion of the above, 
the RO should make arrangements for the 
veteran to be afforded an examination, by 
the appropriate specialist, to determine 
the nature, extent, and etiology of any 
manifested back disability.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner(s) should address the 
following matters:

*	Summarize the medical history, 
including the onset and course of 
the claimed back disability.
*	Describe any current symptoms and 
manifestations attributed to the 
spine.
*	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all spine pathology.
*	The examiner is requested to offer 
an opinion as to whether it is as 
likely as not that any manifested 
spine pathology had its onset during 
the veteran's active service or, in 
the alternative, is the result of 
his active service or any incident 
thereof.
1.	In arriving at this opinion, 
the examiner is specifically 
requested to refer to any work-
related injuries-particularly 
in 1981, 1988 and February 
1994, as documented by private 
medical evidence now of record.

7.  The RO should issue a statement of 
the case regarding the issue of service 
connection for a stomach condition, a 
sinus condition, weakness in the legs, a 
nervous condition, including generalized 
anxiety and depression, a skin rash with 
scalp problems, and sleep problems, as 
secondary to the exposure to the 
herbicide Agent Orange.  The appellant 
should be apprised of his right to submit 
a substantive appeal as to this issue and 
to have his claim reviewed by the Board.

8.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for a back disability, to 
include lumbar spinal stenosis, 
degenerative disc disease at multiples 
levels, and spondylosis, either as 
directly related to active service or as 
secondary to exposure to the herbicide 
Agent Orange.  If the decision remains in 
any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2003).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


